Citation Nr: 0015915	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  93-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1974 to June 1974, 
active duty for training from November 1975 to July 1976, and 
active duty from February 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1991 rating decision of 
the Montgomery, Alabama, Regional Office (RO).  This decision 
denied claims of service connection for asthma, a bilateral 
ankle disorder, and a psychiatric disorder and also denied 
pension.

Subsequent to filing his appeal, the veteran relocated to the 
Los Angeles, California, area.  He notified the RO in October 
1999, however, that he had returned to live in Alabama.  

In October 1994, the Board remanded the case for further 
development.  During this time, the RO granted service 
connection for a permanent and total disability evaluation 
for pension purposes.  Therefore, having been granted, this 
issue is no longer on appeal before the Board.


FINDINGS OF FACT

The claims of entitlement to service connection for asthma; a 
bilateral ankle disorder; and a psychiatric disorder, 
including PTSD, are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.



CONCLUSIONS OF LAW

The claims of entitlement to service connection for asthma; a 
bilateral ankle disorder; and a psychiatric disorder, 
including PTSD, are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for asthma; a 
bilateral ankle disorder; and a psychiatric disorder, 
including PTSD.  The legal question to be answered initially 
is whether the veteran has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
and there is no duty to assist him with any further 
development.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that these claims are not well 
grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

If the veteran engaged in combat with the enemy, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the VA finds by clear and convincing 
evidence that a particular asserted event did not occur.  
38 U.S.C.A. § 1154(b) (West 1991).  The veteran's service 
records indicate, however, that he did not engage in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) do not 
apply to the facts of this case.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records are negative for 
asthma; a bilateral ankle disorder; and a psychiatric 
disorder, including PTSD.

The Board notes that the post-service VA medical evidence 
fails to show that a chronic bilateral ankle disorder exists.  
The Board notes a complaint of bilateral ankle pain in April 
1992, the assessment was, the veteran's physical complaints 
do not match the physical evaluation.  There is no finding of 
a current bilateral ankle disability.  Private medical 
records show that in 1984, the veteran was noted to present 
with mild asthma.  VA records show treatment for complaints 
of asthma beginning in the 1990's.  Although the veteran has 
submitted sufficient evidence to demonstrate that he 
currently suffers from asthma, he has not submitted competent 
evidence to establish that it is due to service. 

Even if the Board were to assume that the veteran currently 
has a bilateral ankle disorder, the veteran has submitted no 
medical evidence that his bilateral ankle disorder or his 
asthma are in any way due to service. As the veteran has 
submitted no medical evidence that a claimed bilateral ankle 
disorder or asthma are in any way due to service, service 
connection for asthma and a bilateral ankle disorder must be 
denied.

In the absence of medical evidence to show that the veteran's 
asthma and a bilateral ankle disorder are due to service, the 
Board must conclude that the veteran has failed to meet his 
initial burden of producing evidence of a well-grounded claim 
of service connection with respect to these claims.  Thus, 
without competent evidence that the veteran's asthma and a 
bilateral ankle disorder are linked to service, these claims 
must be denied as not well grounded.  Epps.

Furthermore, VA regulation, as contained in 38 C.F.R. § 3.304 
(1999), provides that service connection for PTSD requires 
medical evidence establishing a diagnosis of PTSD in 
accordance with DSM IV.  The VA outpatient records from 1995 
and 1996 show several assessments of PTSD.  Although it is 
noted that a July 1995, a January 1996, and a November 1996 
VA outpatient examiner assessed PTSD and psychosis, there is 
no mention whatsoever in the medical reports of the veteran's 
military service, and the records do not link the cause of 
the diagnosed PTSD to a specific stressor in service.  Thus, 
this evidence does not constitute evidence of a current, 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
(1999), which relates the veteran's disability to his 
inservice stressors.

The Board notes that, other than the VA outpatient 
assessments discussed in the previous paragraph, there is no 
current medical evidence to establish the presence of PTSD.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Nevertheless, assuming 
that the veteran currently experiences a psychiatric 
disorder, to include PTSD, he has not submitted competent 
evidence to establish that this disability is due to an 
inservice stressor, injury, or disease.  As the veteran has 
submitted no medical evidence that a currently diagnosed 
psychiatric disorder, to include PTSD, is in any way due to 
service, service connection for a psychiatric disorder, to 
include PTSD, must be denied.

In the absence of medical evidence showing that the veteran's 
psychiatric disorder, to include PTSD, is due to service, the 
Board must conclude that the veteran has failed to meet his 
initial burden of producing evidence of a well-grounded claim 
of service connection on this basis.  Hence, without 
competent evidence that the veteran's skin cancer is linked 
to service, this claim must be denied as not well grounded.  
Epps.

With respect to the veteran's contentions that he developed 
these disorders as a result of service, the Board notes that, 
while he is certainly capable of providing his opinions, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992). 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The appellant has 
submitted no medical opinion or other competent evidence to 
support his claim that any current disorders are in anyway 
related to his period of service, the Board finds that he has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claims are well grounded.  38 U.S.C.A. § 5107.  Contrary 
to the veteran's belief that VA should develop his claim 
further, the Board notes that, absent the submission and 
establishment of a well-grounded claim, VA cannot undertake 
to assist a veteran in developing facts pertinent to that 
claim.  Morton v. West, 12 Vet. App. 477, 486 (1999).  Hence, 
the benefits sought on appeal are denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for asthma; a bilateral ankle disorder; 
and a psychiatric disorder, including PTSD, is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

